GILLESPIE, Chief Justice.
This appeal from the Chancery Court of Neshoba County raises the question whether there was a material change in circumstances that would justify the reduction in support money payments for the minor child of the parties.
We find no evidence of a material change in circumstances between the entry of the original decree and the hearing of the husband’s petition for reduction in support money. As reluctant as we are to reverse the decree, it is not supported by the evidence, and is therefore reversed and the original decree reinstated. Cameron v. Cameron, 276 So.2d 449 (Miss.1973).
Reversed and rendered.
PATTERSON, SMITH, ROBERTSON and SUGG, JJ., concur.